Per Curiam.
The only substantial point made on this appeal is, that the rule laid clown in the Supreme Court, and supported by cases cited in the opinion below, and which is to the effect that improper remarks of counsel in summing up should not work a reversal when it appears that they were promptly withdrawn and no request was made either that counsel be rebuked by the court or that the jury be instructed to disregard them, has nevc-r been passed upon in this court, and that we should not adopt a. different rule.
On this point it is sufficient to say that this court passed upon the precise point in State v. Kroll, 87 N. J. L. 330, in affii ming a judgment of the Supreme Court, for the reasons given by that court and quoted at length in our per curiam.
A similar situation was similarly dealt with by this court in Murphy v. Marrone, 86 N. J. L. 663, 667, and again in the case of Smith, Administrator, v. Brunswick Laundry Co., decided at the present term.
In State v. Terry, 91 N. J. L. 539, also* in this court, the subject was treated by the Chancellor at some length, and the same rule applied.
The judgment will be affirmed.
*464For affirmance — The Chancellor., Parker, Bergen, Minturn, Kaliscii, Black, White, Heppeni-ieimbr, Williams, Taylor, Gardner, Ackerson, JJ. IS.
For reversal — None.